Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant argues that the Kochhar reference is not prior art.  The examiner agrees and has removed the Kochhar reference from the rejection.   The examiner has further considered the amendments and cited art and cites US 2014/0237578, Bryant, which is the PGPUB of the Cowles reference in the rejection.  The examiner disagrees that the references do not teach the newly added limitation of “the virtual gift is a virtual representation of a gift retrieved from an online website of a third-party retailer” as discussed in the rejection below.  Moreover, the rejections of claims 12 and 14 have changed.  Thus, although a new rejection is presented, the analysis of the refences has changed and this action is non-final.  The examiner encourages applicant to conduct an interview should applicant find discussing the rejection with the examiner helpful in order to further prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15 are rejected under 35 USC 103 as being unpatentable over US 2014/0237578, Bryant et al. in view of US 2014/0100997, Mayerle et al. (hereafter Mayerle). 

1.   One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of presenting a virtual gift to a recipient using augmented reality, the method comprising: (Bryant, ¶29, virtual gift giving) 
receiving a selection of a gift from a gift giver, the gift selected from a plurality of suggested gifts; (Bryant ¶34, selects a gift to give to a user) 
receiving at least one image of a gifting environment via a giver mobile device, using the image of the gifting environment to select objects for placement of the gift; (Bryant ¶32 image of a physical location/placement of the gift, geotag, etc.) 
receiving a scan of the gifting environment from a recipient mobile device; (Bryant ¶33 scans the location to find the triggering icon)
presenting the virtual gift in a real-time scan of the gifting environment on the recipient mobile device to create an augmented reality of the gifting environment; (Bryant Fig 7A-7D, presenting the gift in a virtual environment) 
wherein the virtual gift is a virtual representation of a gift retrieved from an online website of a third-party retailer.  (Bryant ¶8-9 virtual representation of a gift, note that although Bryant does not explicitly state that the gifts are from websites of third-party retailers, the disclosure would have been understood by a POSITA to have the gifter purchase from third party websites as the system of Bryant does not “sell” the items to the gifter, but merely presents a way for the gifter to deliver the gift using a virtual reality environment.  See ¶30 discussing any item of value in any geographic context and ¶44 a friend purchasing a cup of coffee using a gift card.) 

Bryant does not disclose
receiving one or more modifications to the gift from the recipient; and 
presenting a modified virtual gift in the gifting environment to the recipient mobile device; 

Mayerle ¶43 discloses receiving modifications (such as size and color) to selected items and providing additional views of the selected item.  

It would have been obvious to modify the system of Bryant to include the ability to modify and show modified selected item for the purposes of enhancing a shopper’s perception of products as taught by Mayerle (¶24). 

2.   The method of claim 1, further comprising: receiving a gift environment location via the giver mobile device.  (Bryant ¶5 mobile device receiving the location) 

3.   The method of claim 2, wherein the gifting environment location is received as global positioning system (GPS) coordinates.  (Bryant ¶5 GPS coordinates) 

4.   The method of claim 3, further comprising: providing at least one notification to the recipient via the recipient mobile device, wherein the at least one notification is indicative of at least one of the gifting environment location and a virtual gift location.  (Bryant ¶53 notification of gift location) 

5.   The method of claim 1, further comprising: receiving a virtual gift location within the gifting environment from the giver mobile device.  (Bryant ¶5 mobile device receiving the location) 

6.   The method of claim 5, wherein the virtual gift location is selected by the gift giver via the giver mobile device from a plurality of virtual gift locations recognized in the gifting environment.  (Bryant ¶5 mobile device receiving the location selected by the gifter) 

7.   The method of claim 6, wherein the virtual gift location is recognized using object recognition and the virtual gift is presented to the recipient via the recipient mobile device at the virtual gift location during the real-time scan.  (Bryant ¶64 object recognition, Starbucks coin) 

9.   The method of claim 1, wherein the recipient receives at least one notification when the virtual gift is placed in the gifting environment.  (Bryant ¶43 giftee is notified about the existence/location of the gift)

10.   The method of claim 1, wherein the gift is selected by the gift giver via the gift giver mobile device from a plurality of suggested gifts.  (Bryant ¶34 selects gift)

11.   The method of claim 1, wherein the gift is revealed to the recipient upon receiving an input via the recipient mobile device.  (Bryant ¶64-68, Figs 7A-7D, gift is revealed by opening the container) 

12.   The method of claim 11, wherein the input is at least one of a touch of the recipient mobile device, a movement of the recipient mobile device, and an expression of the recipient recorded via a camera associated with the recipient mobile device, wherein the gift is revealed by at least one of unwrapping the virtual gift, opening the virtual gift, and a celebratory display, and wherein the gift is at least one of a physical gift, a gift card, a token, and an electronically redeemable gift.  (Bryant ¶64-68, Figs 7A-7D, “clicking” to obtain the gift; see 7D for a celebratory display; ¶34 gifts include physical items and gift cards) 

13.  A method for selecting and presenting a virtual gift to a recipient - using augmented reality, the method comprising: 
receiving a selection of a gift from a gift giver, the gift selected from a plurality of suggested gifts; (Bryant ¶34, selects a gift to give to a user) 
determining a virtual representation of the gift selected from an online website of a third party retailer; (Bryant ¶8-9 virtual representation of a gift, note that although Bryant does not explicitly state that the gifts are from websites of third-party retailers, the disclosure would have been understood by a POSITA to have the gifter purchase from third party websites as the system of Bryant does not “sell” the items to the gifter, but merely presents a way for the gifter to deliver the gift using a virtual reality environment.  See ¶30 discussing any item of value in any geographic context and ¶44 a friend purchasing a cup of coffee using a gift card.)
receiving at least one image of a gifting environment via a giver mobile device, using the image of the gifting environment to select objects for placement of the gift; (Bryant ¶32 image of a physical location/placement of the gift, geotag, etc.; see also ¶64)
discerning a plurality of objects from the gifting environment; (Bryant ¶64 many locations on the screen for the gifter to select)
determining at least one object from the plurality of objects for placement of the virtual gift; (Bryant ¶64 grid lines) 
presenting the gifting environment and the virtual gift to the gift recipient; (Bryant ¶68 presents the gift environment to the recipient)
Bryant does not disclose 
receiving one or more modifications to the gift from the recipient; and 
presenting a modified virtual gift in the gifting environment to the recipient mobile device, the modified virtual gift retrieved from the online website of the third party retailer.

Mayerle ¶43 discloses receiving modifications (such as size and color) to selected items and providing additional views of the selected item.  See also ¶35-36 regarding interfacing with third party retailer backend systems for the goods; ¶51 regarding input images; see also ¶85)

It would have been obvious to modify the system of Bryant to include the ability to modify and show modified selected item for the purposes of enhancing a shopper’s perception of products as taught by Mayerle (¶24).

14.   The method of claim 13, wherein the virtual gift is an image taken by a camera associated with the giver mobile device.  
Bryant and Mayerle do not disclose that the virtual gift is an image taken by a camera associated with the giver mobile device, however, as the system of Bryant and Mayerle are agnostic as to the gift, it would have been obvious to utilize any gift, including a gift that is an image taken by a camera associated with the giver mobile device. 

15.   The method of claim 13, wherein the virtual gift is an image retrieved from a third-party website.  
Bryant and Mayerle do not disclose that the virtual gift is an image retrieved from a third-party website, however, as the system of Bryant and Mayerle are agnostic as to the gift, it would have been obvious to utilize any gift, including a gift that is an image retrieved from a third-party website. 

16.   The method of claim 13, wherein the at least one object is determined from the plurality of objects by object recognition.  (Bryant ¶32 capturing a location image of the physical location … then recognized by software)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684